                                                                                                                                 ~             ~

                                                                                                                                           II
                                                                                                                                           i

                                                                   •• . .• . .                • -
                                                                 . i J...., r.......~1. •'
                                                                 ' 1 l ·t                                       "
                                                                                                                                           IJ
                                                                                                                                           '41'


                                                                                                                                               I
                                                                                             ~"   II.   )   •




                                                                 p:          .   O''' !
                                                                        D()CUIV,.•-'·•': ·                                                 1
                                                                 I                                                  . ~.   ,,-·- . ,   ~
                                                                 .\ELE(''T-;:>(~hH1''.:
                                                                 I -
                                                                                                   : LY. .hLL'L•
                                                                      - , •• ' ' ' '-~ .. ''\. ..... .,
UNITED STATES DISTRICT COURT                                      t1
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                  l,j D•')C"
                                                                        \.. . +i.
                                                                   ~D 8.1
                                                                   \l
                                                                              n.
                                                                           l,,.. ;_ ._ · _?f__(I /_7.::i__
                                                                       Ar,-i:; f;i'L''")·

                                                                   L----===--==-:::--:::::.:::: ::::.::=::___.
                                                                                                                    _-,-~·-£
                                                                                                        ----- - - -··- ·-- - - - -
                                                                                                        w
SHERRI JEFFERSON,
                                   Plaintiff,                                18 CIVIL 1578 (AT)

                 -against-                                                           JUDGMENT

TAFT FRIDAY 50TH St. LLC, i/s/h/a TAFT
FRIDAYS 50 i/s/h/a/ THE RIESE
ORGANIZATION,
                          Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated February 11, 2020, Defendant's motion for summary judgment

is granted and Plaintiffs complaint is dismissed; accordingly, the case is closed.


Dated: New York, New York
       February 11, 2020




                                                                THIS DOCUMENT WAS E~T~Fj
                                                                ON THE DOCKET ON         2-rP'                                 /;7.;jj__
